                              United States District Court
                                   Violation Notice                                                          (Rev. 1/2020)
  Location Code         Violation Number                            Officer Name (Print)                 Officer No.


                            E 10 2 7 71 6 fA1-'DP6/lt,
             YOU ARE CHARGED WITH THE FOLLOWING VIOLATION
 Date and Time of Offense (mm/dd/yyyy)              Offense Charged ~FR           •    USC        •   Slate Code


           21, 'ZJ                                                       2 .?2a...
 Pia       of Offense
                                         6/t'<1          ~/'l>l,'.)l
                                            Cth-A),1S
                                           :J:,.-.krf-<-1'-c....,, I,,// 1t:1,i::1,Q,•H~MAT •
 Offense Description: Factual Basis fo r Charge


           foil ~e... J; (),(-c, r fl-\ q,fIo-n •                                ·1 ~CM1,
                                                                                                                              -
  DEFENDANT INFORMATION
 Last Name                                                    First Name                      j          M.1.

        Finc.~e.r                                                 €1:2 o.be1"11
                                                                                          I
                                                                                                                L,,
 Street Address
                                            /
     '"'
 City                                                         Zip Code                    De   1• ~, "'"h '.y,rrJdd/yyyy)
                                                                  774 it-i                                . / e(72
 Drivers License



                                                                                                                              -
                                                     D.l. Stale     SOCial Security No.

                                                      f)"..
                                                              ~          ~~-r                                Weight    j.'/
 i;(
   Adult D Juvenile           Sex D Male &'Female
                                                                                                                ;7,r.:o
 VEHICLE                     VIN:                                                                                  CMV •

Tag No.                                    Slate          Year     Make/Model             PASS •

                                           A-2             jl      .{.;;J s.~y)
           APPEARANCE IS REQUIRED                                      APPEARANCE IS OPTIONAL

 A     ~      If Box A is checked. you must               B   D    If Box Bis checked, you must pay the
              appear in court. See                                 total collateral due or in lieu of payment
              instructions.                                        appear in court. See instructions.
                                                              $                           Forfeiture Amount
                                                                              + $30 Processing Fee
               PAY THIS AMOUNT AT
              www.cvb.uscourts.gov                            $                           Total Collateral Due

                                           YOUR COURT DATE
            tr no court a   earance date is shown. ou wil l be notifted of      ur a     earance date b maiL
Court Add ress                                                                           Date


                                                                                         n me

My signature signifies that I have received a copy of this violation nolice, It is not an admission of guilt l
promise to appear for the hearing at the lime and place instructed or in lieu of appearance pay the tolal
collateral due.

X Defendant Signat~re

Original - CVB Copy
                                                11111111 111111111 lllll llllllllll   lllll lll lll lll
          STATEMENT OF PROBABLE CAUSE                                   FINCHER matched the descriptions dispatched gave me,
            (For issuance of an arrest warrant or summons)              including tattoos.

I state that on July 20th, 2021 while exercising my duties as a law     Based off the facts that FINCHER had lost a person who she
enforcement officer in the        District of Arizona                   claimed to be her brother with mobility disabilities and he fell
On July 20th 2021, At approximately 2123 hours Officer                  several times in an area with 5-25 foot cliffs, uneven rocky
Castellucci and I contacted Elizabeth L. FINCHER in the lower           terrain, next to a dam with water depths of approximately 300',
parking lot of Chains for being in a day use only area after            provided false statements to me about her identity, and was in
sunset, a violation of the Superintendent's closure an_d public use .   possession of .2 grams of methamphetamine after using it that
limits per 36 CFR 1.5(f).                                               morning, I placed FINCHER under arrest at 2228 hours.

FINCHER stated that she had lost her brother, John Walters and          I transported FINCHER to Coconino County Detention Facility in
was about to call 911. FINCHER went on to state that Walters            Page, AZ and booked her for possession of a controlled
had mobility disabilities and a speech impediment due to an             substance and providing false statements at approximately 2239
accident.                                                               hours.

I searched for and located Walters a few minutes later. Walters         FINCHER did not provide me w ith any information needed to
had sustained several falls; I observed a cut over his eyebrow          locate her in the future . FINCHER stated she did not know her
and several fresh bruises on his shoulder. I confirmed with             phone number, did not have a physical or mailing address, did
Walters that he did have a speech impediment and mobility               not receive mail, and did not know anybody that could be put as
disabilities. It is unknown if Walters was FINCHER's brother.           a contact for her.

Officer Castellucci ran FINCHER through dispatch via the                All information I was able to gather came from FINCHER's
information FINCHER provided to us by word of mouth,                    crim inal history, I don't believe FINCHER's address or phone
FINCHER stated her name was Elizabeth L. McDonald and her               number is current.
drivers license was out of Michigan . Dispatch could not get a
return on this name.                                                    Pending charged for FINCHER:

I asked FINCHER if she had anything with her name on it,                V# E1027717 - 36 CFR 2.35 (b)(2) Possession of a controlled
FINCHER stated that she did not. FINCHER went on to state               substance - methamphetamine
that I could look through the car and her backpack in the trunk if I
wanted to. I told FINCHER I would like to look through her              V# E1027716 - 36 CFR 2.32(a)(3)(i) Interference - providing
backpack. Inside FINCHER's backpack I found a small clear               false statements
plastic bag containing approximately .2 grams of a white crystal
substance that I believed to be methamphetamine.                        A106
                                                                        NP21138760     CAD# 21-3272
I asked FINCHER if what I found in her backpack was
methamphetamine, FINCHER admitted to me that it was
methamphetamine. I asked FINCHER when was the most recent
time she had used it, FINCHER stated she had used it that
morning.

Dispatch informed me that they got a return on FINCHER out of
Texas and stated she had a warrant out of Texas for a
dangerous drug offense. Dispatch went on to inform me that
FINCHER has several aliases, one of which was McDonald.
The foregoing statement is based upon:
[8J my personal observation [8J my personal investigation
D   information supplied to me from my fell ow officer's observation
D   other (explain above)

I declare under penalty of perjury that the information which I have set
forth above and on the face of this violation notice is true d corre
the best of my knowledge.




Probable cause has been stated for the issuance of a warrant.
                                            Digitally signed by Camille D.
               Camille D. Bibles Bibles
Executed on:                                Date: 202 1.0?.21 06:22:17   -oToo·
                  Date (mm/dd/yyyy)           U.S. Magistrate Judge
                           United States District Court
                                Violation Notice                                                    (Rev 1/2020)
  Lo cation Code    Violation Number                           Officer Name (Print)             Officer No.


  AloC                   E 1027717 To.r1J-bel''J
          YOU ARE CHARGED WITH THE FOLLOWING VIOLATION
 Dale and Tune of Offense (mm/dd/yyyy)          Offense Charged )LCFR        o USC       •   Slate Code




 Place of Offense




 Offense Description: Factual Basis for Charge                                                            HAZMAT •


             poS<;es<;lo>"\ of-                    l\..    CPflt~/{-cl                '9ub~M,/J-Ce..
                             f1.~f-1- 'V"\ f i--. e.. K,l"l) I\{_
  DEFENDANT INFORMATION
 Last Name                                                 First Name                           M.I .

   f:'ifl cher                                                5;;20.beM                            L.
 Street~dress



 City                                                                             Dale of Birth (mm/dd/yyyy)

                                                                                         - ,- 1/r7Z


 . /Adult D Juvenile       Sex    •   Male                                            r•1t, I<
                                                                                   Height


 VEHICLE                  VIN :                                                                            CMVD


   ,,
Tag No.                                 Stale        Year      Make/Mode          PASS O Color

                                        /t2           II       fc.- J ScdA/1                    wh·k.
        APPEARANCE IS REQUIRED                                   APPEARANCE IS OPTIONAL

 A ·ffe?[ If Box A is checked, you must              B•        If Box B is checked. you must pay the
           appear in court. See                                tolal collateral due or In lieu of payment
           instructions.                                       appear in court. See instructions.

                                                          - - - - - -- Forfeiture Amount
                                                          $
                                                                         + $30 Processing Fee
             PAY THIS AMOUNT AT
            www.cvb.uscourts.gov                          $                        Total Collateral Due

                                        YOUR COURT DATE
          f nocourtap                                                              arance date b mail.
Court Address                                                                     Dale


                                                                                  Time


My signature signifies that I have received a copy of this violation notice. II is not an admission of guill. I
promise lo appear for the hearing al the lime and place instructed or In lieu of appearance pay the total
collateral due.

X Defendant Signature

Original • CVB Copy
                                  ·-··- -111111~ lllllllll lllll llllllllll lllll lllll llfl 1111
                                                          *E1027717l'
           STATEMENT OF PROBABLE CAUSE                                   FINCHER matched the descriptions dispatched gave me,
             (For issuance of an arrest warrant or summons)              including tattoos.

 I state that on July 20th, 2021 wh ile exercising my duties as a law   Based off the facts that FINCHER had lost a person who she
 enforcement officer in the        District of Arizona                  claimed to be her brother with mobility disabilities and he fell
On July 20th 2021, At approximately 2123 hours Officer                  several times in an area with 5-25 foot cliffs, uneven rocky
Castellucci and I contacted Elizabeth L. FINCHER in the lower           terrain, next to a dam with water depths of approximately 300',
parking lot of Chains for being in a day use only area after ·          provided false statements to me about her identity, and was in
sunset, a violation of the Superintendent's closure and public use      possession of .2 grams of methamphetamine after using it that
limits per 36 CFR 1.5(f).                                               morning, I placed FINCHER under arrest at 2228 hours.

FINCHER stated that she had lost her brother, John Walters and          I transported FINCHER to Coconino County Detention Facility in
was about to call 911. FINCHER went on to state that Walters            Page, AZ and booked her for possession of a controlled
had mobility disabilities and a speech impediment due to an             substance and providing false statements at approximate ly 2239
accident.                                                               hours.

l searched for and located Walters a few minutes later. Walters         FINCHER did not provide me with any information needed to
had sustained several falls; I observed a cut over his eyebrow          locate her in the future . FINCHER stated she did not know her
and several fresh bruises on his shoulder. I confirmed with             phone number, did not have a physical or mailing address, did
Walters that he did have a speech impediment and mobility               not receive mail, and did not know anybody that could be put as
disabilities. It is unknown if Walters was FINCHER's brother.           a contact for her.

Officer Castellucci ran FINCHER through dispatch via the                All information I was able to gather came from FINCHER's
information FINCHER provided to us by word of mouth,                    criminal history, I don't bel ieve FJNCHER's address or-phone
FINCHER stated her name was Elizabeth L. McDonald and her               number is current.
drivers license was out of Michigan. Dispatch could not get a
return on this name.                                                    Pending charged for FINCHER:

I asked FINCHER if she had anything with her name on it,                V# E1027717 - 36 CFR 2.35 (b)(2) Possession of a controlled
FINCHER stated that she did not. FINCHER went on to state               substance - methamphetamine
that I could look through the car and her backpack in the trunk if I
wanted to. I told FINCHER I would like to look through her              V# E1027716 - 36 CFR 2.32(a)(3)(i) Interference - provid ing
backpack. Inside FINCHER's backpack I found a small clear               false statements
plastic bag containing approximately .2 grams of a white crystal
substance that I believed to be methamphetamine.                        A106
                                                                        NP21138760      CAD# 21-3272
I asked FINCHER if what I found in her backpack was
methamphetamine, FINCHER admitted to me that it was
methamphetamine. I asked FINCHER when was the most recent
time she had used it, FINCHER stated she had used it that
morning.

Dispatch informed me that they got a return on FINCHER out of
Texas and stated she had a warrant out of Texas for a
dangerous drug offense. Dispatch went on to inform me that
FINCHER has several aliases, one of which was McDonald.
The foregoing statement is based upon :
~ my personal observation ~ my personal investigation
D  information supplied to me from my fellow officer's observation
D  other (explain above)

I declare under penalty of perjury that the information which I have set
forth above and on the face of this violation notice is true t\d corre
the best of my knowledge.




Probable cause has been stated for the issuance of a warrant.
                                             Digitally signed by Ca mille D.

Executed on:
                Camille D. Bibles Date:
                                  Bibles
                                         2021.07.21 06:21 :46 -07'00·
                  Date (mm/dd/yyyy)           U.S . Magistrate Judge
